DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/27/2019. It is noted, however, that applicant has not filed a certified copy of the 060046/2019 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuzawa et al. (US 2002/0031620) [hereinafter Yuzawa].
Yuzawa discloses a decorative molded article (Figs. 4-5) that is configured to be capable of being illuminated by a light source disposed on a back surface side thereof, and cause designs different from each other to appear on a front surface side thereof, when the light source is off and when the light source is on, respectively (paragraphs [0052-0057]), comprising a base (substrate 15) that is made of a predetermined synthetic resin permeable to light from the light 
	Regarding claim 7, Yuzawa discloses a reinforcing member (Fig. 5, layer 19) configured to be permeable to light from the light source being disposed between the wood veneer and the base (Fig. 5, veneer 11 and base 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa.

Regarding claim 3, Yuzawa fails to specifically disclose wherein the colored coating layer is formed as a thin film having such a predetermined thickness that the vessels are not buried, and wherein the clear coating layer is formed as a thick film having such a predetermined thickness that the vessels are buried. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the colored coating layer and the clear coating layer in Yuzawa to have the colored coating layer formed as a thin film having such a predetermined thickness that the vessels are not buried, and the clear coating layer formed as a thick film having such a predetermined thickness that the vessels are buried, if so desired, in order to provide the desired design effect. Furthermore, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious.  MPEP 2144.04 (IV).
Regarding claim 5, Yuzawa teaches a clear coating layer laminated on the front surface of the colored coating layer. However, Yuzawa fails to disclose the clear coating layer including  It would
have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yuzawa with an additional colored coating layer and an additional clear coating layer on top of the first clear coating layer, since it has been held that
mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI).
Regarding claim 6, Yuzawa fails to specifically teach the predetermined color being black. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined color of the colored coating layer in Yuzawa to be black, if so desired, in order to provide the desired design effect.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa in view of Hayes et al. (US 2010/0080970) [hereinafter Hayes].
Yuzawa fails to disclose the clear coating layer being formed as a colored clear coating layer in which the colored paint is mixed with the clear paint.
Hayes teaches a wood-based decorative article having a clear top layer wherein the clear top layer can be colored in order to yield a specific appearance as desired (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clear top coating layer in Yuzawa to be colored as suggested by Hayes in order to yield a specific appearance as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781